Citation Nr: 0421953	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-08 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of Department of Veterans 
Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active duty service from June 1967 to June 
1970.  The veteran died in December 2000.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Board notes that the appellant submitted additional 
evidence.  However, this evidence did not pertain to the 
issue on appeal, whether she is the veteran's surviving 
spouse.  Since it did not pertain to this matter, the failure 
of initial AOJ review is not prejudicial to her.  


FINDINGS OF FACT

1.  The appellant and the veteran were married in September 
1971.

2.  The appellant and the veteran were divorced in June 1984.

3.  At the time of the veteran's death in December 2000, the 
appellant was not married to the veteran.






CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 U.S.C.A. 
§§ 101, 103 (West. 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04.  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue in this case 
is whether the appellant may be recognized as the veteran's 
surviving spouse for the purposes of VA death benefits.  The 
appellant in this case is not legally entitled to the 
benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.  

Therefore, this case turns on statutory interpretation.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no action is 
required pursuant to the VCAA.

The appellant contends, in essence, that she is the veteran's 
surviving spouse for the purpose of entitlement to VA death 
benefits.

The record shows that the veteran and the appellant were 
married in September 1971.  A divorce decree between the 
veteran and the appellant shows that they were divorced in 
June 1984.

The Certificate of Death shows that the veteran died in 
December 2000 and his marital status when he died was 
"divorced."

The appellant has filed for VA death benefits as the 
surviving spouse of the veteran.  She did not dispute that 
she was divorced from the veteran when he died; rather, she 
expressed the difficulties that the veteran caused during 
their marriage.  She also indicated that after their divorce, 
the veteran obtained proper treatment and they mended their 
past differences.  While they did not reside together again, 
they remained close and in touch.  She felt that she and her 
children were his real family all the way until his death.  
In support of her claim, the appellant submitted lay evidence 
showing that she and the veteran loved each other and that 
the veteran had planned to remarry her.  The appellant never 
remarried.  

"Marriage," for VA purposes, means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).  A 
"spouse" is a person of the opposite sex whose marriage to 
the veteran meets the requirements noted in 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a).  A "surviving spouse" is a 
person of the opposite sex whose marriage to the veteran 
meets the requirement of 38 C.F.R. § 3.1(j), who was the 
spouse of the veteran at the time of the veteran's death, and 
who (1) lived with the veteran continuously from the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without the fault of the spouse), and (2) has not 
remarried or (in cases not involving remarriage) has not, 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.350(b).

After a careful review of the evidence of record, the Board 
finds that the appellant cannot be considered to be the 
"surviving spouse" of the veteran.  At the time of the 
veteran's death in December 2000, he and the appellant were 
divorced.  The circumstances of their prior marriage and 
thereafter are not relevant if there was a divorce.

The appellant was clearly not the veteran's spouse as defined 
by the above-noted law and regulations.  The appellant and 
the veteran were divorced at the time of his death.  There is 
no evidence that the appellant and the veteran were living 
together at the time of his death or had remarried following 
their divorce.  There is no allegation or hint of a deemed 
valid marriage.  While the law and regulations provide an 
exception for those situations where a separation was caused 
by the misconduct of the veteran, or was procured by the 
veteran, without fault of the veteran's spouse, in the 
instant case, the veteran and the appellant were not merely 
separated at the time of his death, but were divorced.

Based upon VA law and regulations, the appellant cannot be 
considered to be the "surviving spouse" of the veteran.  The 
law in this case is dispositive; therefore, the appellant's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis.




ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



